Citation Nr: 1037060	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right knee injury with mild 
degenerative changes and chondromalacia of the patella.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1999 to May 1999 
and from February 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Broadly construing the Veteran's contentions and given the 
findings of record, which include depressive disorder and anxiety 
disorder, the Board has recharacterized the Veteran's claim as 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was previously afforded several VA examinations in 
June 2005, August 2006, and July 2007 in conjunction with his 
claim for service connection for PTSD.  The Veteran was denied 
service connection for PTSD by the RO as all three VA examination 
reports stated that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  The medical evidence shows that the Veteran 
was diagnosed as having anxiety and depressive disorders.  As 
previously stated, the Veteran's claim has been recharacterized 
as entitlement to service connection for an acquired psychiatric 
disorder.  Clemons, 23 Vet. App. at 1.  

Although opinions were provided regarding the Veteran's claim for 
PTSD, there was no opinion given regarding the etiology for the 
Veteran's diagnosed depressive and anxiety disorders.  
Significantly, the record shows that the Veteran's convoy came 
under enemy fire while traveling from Kuwait to Iraq.  In 
addition, the Veteran's treating VA nurse practitioner and 
licensed professional counselor submitted a letter dated August 
2006 stating that the Veteran suffers from major depression 
partially due to events from war.  Therefore, based on evidence 
of inservice trauma and the August 2006 letter, the Board finds 
that a medical opinion is necessary to decide this claim.  
38 C.F.R. § 3.159(c)(4) (2009).  

The Board also finds that an examination is needed for the 
Veteran's claim for service connection for a lumbar spine 
disability.  Although service treatment records are silent for 
any treatment or diagnosis of a back disability, the Veteran 
indicated in an April 2004 post-deployment health assessment that 
he had back pain in service.  In addition, during the June 2005 
VA examination, x-rays showed that the Veteran had minimal 
scoliosis, mild disc narrowing at L5-S1, and mild retrolisthesis 
at L3-4 and L4-5.  Therefore, an examination should be arranged 
in order to determine the nature and etiology of the Veteran's 
claimed back disability.  Id.

Regarding the claim for an increased rating for residuals of a 
right knee injury, the record shows that the Veteran was afforded 
a VA examination in June 2010 for his right knee.  There is no 
indication that the RO considered this additional relevant 
medical evidence as there is no subsequent supplemental statement 
of the case (SSOC).  On remand, the June 2010 VA examination must 
be considered.  A SSOC will be furnished if the RO receives 
additional pertinent evidence after an SOC or most recent SSOC 
has been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 C.F.R. 
§ 19.31(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
diagnosed psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination. 

Based on the examination and review of the 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
psychiatric disorder was incurred in or is 
otherwise related to service.  In providing 
the opinion, the examiner should comment on 
the August 2006 statement from the VA nurse 
practitioner.  

A complete rationale must be provided for 
any opinion offered.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of a back 
disability.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the any 
currently diagnosed back disability had its 
onset during active service or is related to 
any in-service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained, to 
include specific consideration of the June 
2010 VA examination.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


